IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SNYDER BROTHERS, INC.,                      : No. 166 WAL 2017
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
PENNSYLVANIA PUBLIC UTILITY                 :
COMMISSION,                                 :
                                            :
                   Petitioner               :

PENNSYLVANIA INDEPENDENT OIL &              : No. 167 WAL 2017
GAS ASSOCIATION,                            :
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
                                            :
             v.                             :
                                            :
                                            :
PENNSYLVANIA PUBLIC UTILITY                 :
COMMISSION,                                 :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of October, 2017, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:


   (1) On a question of first impression involving substantial public interest, did the
       Commonwealth Court err in finding that the definition of "stripper well" in the
       Unconventional Gas Well Impact Fee Act of 2012 (Act 13), was clear and
       unambiguous?
(2) Is the Commonwealth Court's Opinion based on factual and legal errors and is it
    a significant departure from accepted judicial practices?

      a. Did the Commonwealth Court err in its statutory construction analysis,
         misreading the definition of "stripper well" in Act 13, ignoring relevant
         legislative history, and ultimately reaching a conclusion that is an absurd
         result?

      b. Where the Commission is charged with the administration and
         enforcement of the impact fee provisions of Act 13, did the
         Commonwealth Court err in failing to give deference to the Commission's
         interpretation of Act 13?




                    [166 WAL 2017 and 167 WAL 2017] - 2